DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Closest Prior Art
Regarding Claim 1:
Ignaz Eisele ’781 (US 20150287781) discloses a fluid sensor, comprising a fluid sensor element, comprising: a substrate comprising a recess for receiving a fluid to be examined ( Embodiments relate to a fluid sensor… 5A fluid sensor includes a substrate which comprises a recess for receiving a fluid [Abstract]), 
wherein the substrate surrounding the recess is formed, at least in parts, as a substrate electrode (Fig. 2 #80(substrate), #70(recess), #10(cage)),
10an isolation layer arrangement between a floating gate electrode of a transistor and the substrate electrode and a sensor layer in the recess and adjacent to the floating gate electrode (The “floating electrode” or the gate 30 is insulated by a first insulator layer 20 and a second insulator layer 40. Onto the insulator layer 40, the chemically sensitive layer 50 is applied which is responsible for the chemical reaction and is not electrically contacted. This layer may be insulating, semiconducting or conducting. The “floating electrode” is connected to the gate 30 of the MOS transistor 90 [0057]), 
the substrate electrode and the floating gate electrode and is connected or connectable to a control potential (The value of the potential change may e.g. be measured by an insulated or “floating” electrode or gate 30 which may be connected to the gate of an MOSFET like with the “floating gate” FET (FGFET [0052]), 
the electric field between the additional electrode and the sensor layer is at least reduced or compensated during operation of the fluid sensor (It is a further central idea of embodiments to at least partially reduce, to control or to shield an electric field in the recess caused by exterior influences [0011]).

Ignaz Eisele ’526 (WO 03050526) discloses an additional electrode at an opening area of the recess, wherein the additional electrode is arranged electrically isolated from the sensor layer (…the guard electrode is as small as possible in each case so that no charging occurs or leakage currents can flow within this area. Accordingly, the guard electrode should be placed as close as possible to the canal… the guard electrode - if this z. B. is kept at a constant potential-can exert a disruptive influence on the drain current in the channel… the guard electrode is arranged is preferably embedded in the insulator or passivation layer around the channel. This arrangement is particularly useful when a depression is arranged above the channel in the passivation layer covering the field effect structure and the step in the side (pgs. 10 and 11 lines 23-24 and lines 3-6). 

Pieter Van Rooyen(US 20160265047) discloses 20a processor configured to provide the control potential and 25a processor configured to set the control potential and a current sensor potential at the sensor layer
(the processor, such as a signal processor, may be configured so as to generate one or more current (I) vs. voltage (V) curves, such as where the current I of the I-V curve is the current applied between the source and drain of the chemically sensitive field effect transistor and/or where the gate voltage (Vg) of the I-Vg curve is a gate or channel voltage applied to the chemically-sensitive field effect transistor [0039]).

William Stanbro (US 4935207) discloses the current sensor potential effected as an electric change at the sensor layer by the fluid to be examined (the dielectric constant of the liquid medium along the surface of the ion exchange layer. This change in dielectric constant produces a change in capacitance of the capacitive chemical sensor [Abstract]).

Regarding Claim 17:
Ignaz Eisele ‘781 (US 20150287781) discloses a fluid sensor, comprising a fluid sensor element comprising (Embodiments relate to a fluid sensor…A fluid sensor includes a substrate which comprises a recess for receiving a fluid [Abstract])10a substrate comprising a recess for receiving a fluid to be examined, (A fluid sensor includes a substrate which comprises a recess for receiving a fluid [Abstract]) 
wherein the substrate surrounding the recess is formed, at least in parts, as a substrate electrode (Fig. 2 #80(substrate), #70(recess), #10(cage)),
wherein the substrate electrode at least partly surrounds the recess and is connected or connectable to a reference potential or regulation potential (Fig. 2 #80(substrate), #70(recess), #10(cage)),15(Fig. 2 #80(substrate), 70(recess), 10(cage))
an isolation layer arrangement between a floating gate electrode of a transistor and the substrate electrode, a sensor layer adjacent to the floating gate electrode in the recess
(The “floating electrode” or the gate 30 is insulated by a first insulator layer 20 and a second insulator layer 40. Onto the insulator layer 40, the chemically sensitive layer 50 is applied which is responsible for the chemical reaction and is not electrically contacted. This layer may be insulating, semiconducting or conducting. The “floating electrode” is connected to the gate 30 of the MOS transistor 90 [0057]),
an isolation layer arrangement between a floating gate electrode of a transistor and the substrate electrode (The “floating electrode” or the gate 30 is insulated by a first insulator layer 20 and a second insulator layer 40. Onto the insulator layer 40, the chemically sensitive layer 50 is applied which is responsible for the chemical reaction and is not electrically contacted. This layer may be insulating, semiconducting or conducting. The “floating electrode” is connected to the gate 30 of the MOS transistor 90 [0057]),a sensor layer adjacent to the floating gate electrode in the recess ([0046], [0057], Fig. 2 #80(substrate),70(recess), 10(exterior electrode)),20wherein the sensor layer, the floating gate electrode and the substrate electrode are arranged such that a first capacitance C41 is formed between the substrate electrode and the floating gate electrode and further a second capacitance C46 is formed between the floating gate electrode and the sensor 25layer (Fig. 2 and 3 #10, #20, #30(first capacitance),#30,#40, #50 (second capacitance)), wherein the first capacitance C41 and the second capacitance C46 form a capacitance ratio K = C41 / C4 (Fig. 2 and 3 #10, #20, #30(first capacitance),#30,#40, #50 (second capacitance); Examiner interprets the first and second capacitance as the ratio of the first and second capacitance by the definition of capacitance ratio), 
an operating point and to set the regulation potential at the substrate electrode during operation of the fluid sensor using the capacitance ratio K (By applying an operating point potential which is selected so that a transistor for detecting the electrical change operates at a certain operating point of its characteristic curve (e.g. linear range or saturation range), for example, a sensitivity of the fluid sensor may be influenced).
Pieter Van Rooyen (US 20160265047) discloses and a processor configured to hold the transistor at an operating point and 30andregulate potential (the processor, such as a signal processor, may be configured so as to generate one or more current (I) vs. voltage (V) curves, such as where the current I of the I-V curve is the current applied between the source and drain of the chemically sensitive field effect transistor and/or where the gate voltage (Vg) of the I-Vg curve is a gate or channel voltage applied to the chemically-sensitive field effect transistor [0039]).
Hirofumi Harada (US 20160225779) discloses the value of the potential at the sensor layer increased by the capacitance ratio K, with P9 = K*Pii (the floating gate potential is of a value between the drain potential and the source potential/control gate electrode potential, in accordance with a capacitance ratio that is determined by thicknesses of the first gate insulating film 9, the second gate insulating film [0114]).

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
	Claims 1-37 are allowed.
	Claim 1 is allowable because the closest prior art, Eisele ‘781, Eisele ‘526, Van Rooyen, and Stanbro either singularly or in combination, fail to anticipate or render obvious a processor configured to provide the control potential at the additional electrode such that an electric field between the additional electrode and the sensor layer is at least reduced or compensated during operation of the fluid sensor
and a processor to set the control potential to a current sensor potential at the sensor layer, in combination with all other limitations in the claim as claimed and defined by applicant.
Claim 17 is allowable because the closest prior art, Eisele ‘781, Van Rooyen, and Harada either singularly or in combination, fail to anticipate or render obvious a processor to regulate the potential at the sensor layer that is increased by the capacitance ratio K, with P9 = K*Pii, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janata (US 4411741) discloses a field effect transistor with substrates with insulating layers. 
Hammon (US 5747839) discloses gate electrodes for a field effect transistor with a trench for liquid characterization.
Hoque (US 20150316503) discloses a chemically sensitive MOSFET with gate electrodes for measuring capacitance. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARAH ZAAB/Examiner, Art Unit 2863        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863